Citation Nr: 0840378	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-01 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chronic fatigue.

2.  Entitlement to service connection for disability 
manifested by joint pain.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977, and January 1991 to May 1991, to include active service 
in the Southwest Asia theater of operations from February 
1991 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


REMAND

The veteran seeks to establish entitlement to service 
connection for chronic fatigue syndrome and a disability 
manifested by severe joint pain.  After certification of the 
veterans' appeal to the Board in June 2007, the veteran 
submitted a statement by his VA primary care physician, 
reflecting that the veteran has chronic fatigue with 
generalized joint aching.  The veteran has not waived his 
right to have this evidence considered by the originating 
agency.  The Board further notes that the veteran's VA 
physician did not diagnose chronic fatigue syndrome or 
provide an opinion concerning the etiology of the veteran's 
chronic fatigue or generalized joint aching.  Therefore, the 
Board has determined that the veteran should be afforded a VA 
examination to ascertain the nature and etiology of his 
claimed disabilities.  

Furthermore, in a December 2006 Statement of the Case, the RO 
informed the veteran that he could submit evidence indicating 
that he had an undiagnosed illness which began either during 
active service in the Southwest Asia theater of operations or 
at any time through December 31, 2006.  However, effective 
December 18, 2006, VA extended the presumptive period in 38 
C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for 
qualifying chronic disabilities that become manifest to a 
degree of 10 percent or more after active duty in the 
Southwest Asia theater of operations).  71 Fed. Reg. 75669 
(2006).  This expanded to December 31, 2011 the presumptive 
period within which disabilities resulting from undiagnosed 
illnesses suffered by Gulf War veterans must become manifest 
to a compensable degree in order for entitlement for 
compensation to be established.  See 38 C.F.R. § 
3.317(a)(1)(i) (2008).  The RO or the Appeals Management 
Center (AMC) should issue a new development letter to the 
veteran, reflecting this change in the presumptive period.  

The Board is also of the opinion that further development of 
the record to obtain any outstanding VA treatment records is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claims.  
Specifically, the Board notes that in a statement received by 
the RO in October 2007, the veteran's representative 
indicated that the veteran had been receiving treatment at 
the Rome, New York, VA Outpatient Clinic and the Syracuse, 
New York, VA Medical Center.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records from the aforementioned 
VA medical facilities.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) 
(2008).  The RO or the AMC should 
specifically inform the veteran that 
the presumptive period for Gulf War 
illnesses was expanded to December 31, 
2011, and that he should submit or 
identify medical evidence attributing 
his claimed disabilities to undiagnosed 
illness or medically unexplained 
chronic multisymptom illness, such as 
chronic fatigue syndrome.

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence 
identified but not provided by the 
veteran.  In any event, the RO or the 
AMC should undertake all necessary 
development to obtain and associate 
with the record all outstanding records 
of pertinent medical treatment and 
evaluation at the Syracuse VA Medical 
Center and the Rome VA Outpatient 
Clinic.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative and request them to 
submit the outstanding evidence.

4.  Following the development requested 
above, the RO or the AMC should arrange 
for the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
claimed disabilities.  The claims 
files, to include a copy of this 
REMAND, must be made available to and 
be reviewed by the examiner.

a.  The examiner identify all objective 
evidence of the veteran's claimed 
chronic fatigue and joint pain.  

b.  The examiner should list all 
diagnosed conditions responsible for 
the claimed symptoms and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  
For each diagnosed condition, the 
examiner should render an opinion as to 
whether there is a 50 percent or better 
probability that such disability is 
etiologically related to the veteran's 
active military service.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all opinions expressed 
and conclusions reached, in a 
typewritten report.

c.  If there are any symptoms that are 
not determined to be associated with a 
known clinical diagnosis, further 
specialist examinations will be 
required to address these findings, and 
should be ordered by the primary 
examiner.

d.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the 
specialist determine which of these, if 
any, can be attributed in this veteran 
to a known clinical diagnosis and 
which, if any, cannot be attributed in 
this veteran to a known clinical 
diagnosis.  For each diagnosed 
condition, the examiner should render 
an opinion as to whether it is as least 
as likely as not that such disability 
is etiologically related to the 
veteran's active military service.  The 
examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to 
include citation to specific evidence 
and/or medical authority, as 
appropriate) in a typewritten report.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and 
legal authority.

7.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008). 

